THE LAZARD FUNDS, INC. 30 Rockefeller Plaza New York, New York 10112-6300 (800) 823-6300 STATEMENT OF ADDITIONAL INFORMATION December 30, 2016 The Lazard Funds, Inc. (the “Fund”) is a no-load, open-end management investment company known as a mutual fund. This Statement of Additional Information (“SAI”), which is not a prospectus, supplements and should be read in conjunction with the current Prospectus of the Fund, dated April 29, 2016 (for each Portfolio except Lazard Real Assets and Pricing Opportunities Portfolio) or December 30, 2016 (for Lazard Real Assets and Pricing Opportunities Portfolio only), as may be revised or supplemented from time to time (the “Prospectus”), relating to the following thirty-three portfolios (individually, a “Portfolio” and collectively, the “Portfolios”): Institutional Shares Open Shares R6 Shares Equity Lazard US Equity Concentrated Portfolio (“Equity Concentrated Portfolio”) LEVIX LEVOX RLUEX Lazard US Strategic Equity Portfolio (“Strategic Equity Portfolio”) LZUSX LZUOX RLUSX Lazard US Small-Mid Cap Equity Portfolio (“Small-Mid Cap Portfolio”) LZSCX LZCOX RLSMX Lazard International Equity Portfolio (“International Equity Portfolio”) LZIEX LZIOX RLIEX Lazard International Equity Advantage Portfolio (“International Equity Advantage Portfolio”) IEAIX IEAOX RIADX Lazard International Equity Concentrated Portfolio (“International Equity Concentrated Portfolio”) LCNIX LCNOX RICNX Lazard International Equity Select Portfolio (“International Equity Select Portfolio”) LZSIX LZESX RLIQX Lazard International Strategic Equity Portfolio (“International Strategic Portfolio”) LISIX LISOX RLITX Lazard International Small Cap Equity Portfolio (“International Small Cap Portfolio”) LZISX LZSMX RLICX Lazard Global Equity Select Portfolio (“Global Equity Select Portfolio”) GESIX GESOX RLGEX Lazard Managed Equity Volatility Portfolio (“Managed Portfolio”) MEVIX MEVOX RMEVX Lazard Global Strategic Equity Portfolio (“Global Strategic Portfolio”) LSTIX LSTOX RGSTX Emerging Markets Lazard Emerging Markets Core Equity Portfolio (“Emerging Markets Core Portfolio”) ECEIX ECEOX RLEOX Lazard Emerging Markets Equity Portfolio (“Emerging Markets Portfolio”) LZEMX LZOEX RLEMX Lazard Emerging Markets Equity Advantage Portfolio (“Emerging Markets Advantage Portfolio”) LEAIX LEAOX READX Lazard Developing Markets Equity Portfolio (“Developing Markets Portfolio”) LDMIX LDMOX RLDMX Lazard Emerging Markets Equity Blend Portfolio (“Emerging Markets Blend Portfolio”) EMBIX EMBOX RLEBX Lazard Emerging Markets Multi Asset Portfolio (“Emerging Markets Multi Asset Portfolio”) EMMIX EMMOX RLMSX Institutional Shares Open Shares R6 Shares Lazard Emerging Markets Debt Portfolio (“Emerging Markets Debt Portfolio”) LEDIX LEDOX RLEDX Lazard Emerging Markets Income Portfolio (“Emerging Markets Income Portfolio”) LEIIX LEIOX RLEIX Lazard Explorer Total Return Portfolio (“Explorer Total Return Portfolio”) LETIX LETOX RLETX Fixed Income Lazard US Corporate Income Portfolio (“Corporate Income Portfolio”) LZHYX LZHOX RLCIX Lazard US Short Duration Fixed Income Portfolio (“Short Duration Fixed Income Portfolio”) UMNIX UMNOX RLSDX Lazard Global Fixed Income Portfolio (“Global Fixed Income Portfolio”) LZGIX LZGOX RLGFX Real Assets 1 Lazard Global Listed Infrastructure Portfolio (“Global Listed Infrastructure Portfolio”) GLIFX GLFOX RLGLX Lazard US Realty Income Portfolio (“Realty Income Portfolio”) LRIIX LRIOX RLRIX Lazard US Realty Equity Portfolio (“Realty Equity Portfolio”) LREIX LREOX RLREX Lazard Global Realty Equity Portfolio (“Global Realty Portfolio”) LITIX LITOX RLGRX Lazard Real Assets and Pricing Opportunities Portfolio (“Real Assets Portfolio”) RALIX RALOX RALYX Alternatives Lazard Fundamental Long/Short Portfolio (“Long/Short Portfolio”) LLSIX LLSOX RFLSX Lazard Enhanced Opportunities Portfolio (“Enhanced Opportunities Portfolio”) LEOIX LEOOX RLZEX Asset Allocation Lazard Capital Allocator Opportunistic Strategies Portfolio (“Capital Allocator Portfolio”) LCAIX LCAOX RLCPX Lazard Global Dynamic Multi Asset Portfolio (“Dynamic Portfolio”) GDMIX GDMOX GDMAX The Dynamic Portfolio had not commenced operations as of December 31, 2015, and the Real Assets Portfolio had not commenced operations as of the date of this Prospectus, so certain information in this SAI is not provided for those Portfolios. Each Portfolio currently offers Institutional Shares and Open Shares (except for the Real Assets Portfolio, which does not currently offer Open Shares), and certain Portfolios offer R6 shares.
